Citation Nr: 0804038	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-27 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected left knee degenerative joint 
disease.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected right knee degenerative joint 
disease.

3.  Entitlement to an increased initial evaluation for 
service-connected gastroesophageal reflux disease, evaluated 
as noncompensable (0 percent disabling) prior to November 25, 
2005, and as 10 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from January 1977 to April 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for left knee 
degenerative joint disease, right knee degenerative joint 
disease, and gastroesophageal reflux disease (GERD).  The RO 
assigned a separate 10 percent evaluation for each knee, and 
a noncompensable evaluation (0 percent) for GERD.  The 
veteran appealed, and in March 2006, the RO increased the 
veteran's evaluation for GERD to 10 percent, with an 
effective date of November 25, 2005 for the 10 percent 
rating.  


FINDINGS OF FACT

1.  The veteran's left knee degenerative joint disease is 
productive of subjective reports of symptoms that include 
pain, and X-ray evidence of arthritis; her left knee is shown 
to have no less than 0 degrees of extension and flexion to 
120 degrees, even with consideration of pain.  

2.  The veteran's right knee degenerative joint disease is 
productive of subjective reports of symptoms that include 
pain, and X-ray evidence of arthritis; her right knee is 
shown to have no less than 0 degrees of extension and flexion 
to 120 degrees, even with consideration of pain.   

3.  Prior to November 25, 2005, the veteran stated that her 
gastroesophageal reflux disease was asymptomatic; her 
gastroesophageal reflux disease is not shown to be productive 
of two or more of the following symptoms: hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  

4.  As of November 25, 2005, the veteran's gastroesophageal 
reflux disease is shown to be productive of complains of 
reflux, regurgitation, and occasional nausea with emesis; but 
it is not shown to be productive of persistently recurrent 
epigastric distress with dysphagia, or pyrosis, accompanied 
by substernal or arm or shoulder pain, productive of 
considerable impairment of health.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for left knee degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2007).  

2.  The criteria for an initial evaluation in excess of 10 
percent for right knee degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2007).  

3.  Prior to November 25, 2005, the criteria for an initial 
compensable evaluation for gastroesophageal reflux disease 
had not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic 
Codes 7399-7346 (2007).  

4.  As of November 25, 2005, the criteria for an evaluation 
in excess of 10 percent for gastroesophageal reflux disease 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic 
Codes 7399-7346 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision, dated in June 2004, the RO granted 
service connection for left knee degenerative joint disease, 
right knee degenerative joint disease, and gastroesophageal 
reflux disease (GERD).  The RO assigned a separate 10 percent 
evaluation for each knee, and a noncompensable evaluation for 
GERD.  The veteran appealed, and in March 2006, the RO 
increased the veteran's evaluation for GERD to 10 percent, 
with an effective date of November 25, 2005 for the 10 
percent rating.  However, since this increase did not 
constitute a full grant of the benefits sought, the increased 
initial evaluation issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993). 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999); see also Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2007).

As for the history of the disabilities in issue, see 38 
C.F.R. § 4.1 (2007), the veteran's service medical records 
show that she was noted to have GERD in 1993, with a sliding-
type hiatal hernia at the gastroesophageal junction.  In 
1997, a bone scan indicated that she had shin splints 
involving the tibias bilaterally, and a Grade I stress 
fracture involving the left distal tibia, with subsequent 
treatment in 1998.  There is no history of knee surgery.  

The RO has evaluated the veteran's bilateral knee 
degenerative joint disease under 38 C.F.R. § 4.71a, DC 5003-
5260.  

Degenerative arthritis is rated under a combined diagnostic 
code which takes into account both the X-ray evidence of 
degenerative changes of the knee as well as the resulting 
limitation of motion, if any, of the knee. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2007).

Under 38 C.F.R. § 4.71a, DC 5260, a 20 percent evaluation is 
warranted where knee flexion is limited to 30 degrees.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

Ankylosis is immobility and consolidation of a joint due to 
disease, injury, surgical procedure.  Shipwash v. Brown, 8 
Vet. App. 218, 221 (1995).  

The relevant medical evidence consists of three VA 
examination reports.  A VA examination report, dated in 
January 2004, shows that the veteran's knees had extension to 
0 degrees, and flexion to 140 degrees, bilaterally.  A VA 
examination report, dated in November 2005, shows that the 
veteran's knees had extension to 0 degrees, and flexion to 
120 degrees, bilaterally.  A VA examination report, dated in 
July 2007, shows that the veteran's left knee had extension 
to 0 degrees, and flexion to 130 degrees, and that her right 
knee had extension to 0 degrees, and flexion to 140 degrees.  

Simply stated, all VA examination reports provide evidence, 
as a whole, against this claim.  The previously discussed 
recorded ranges of motion for the knees do not show that 
either knee has had flexion limited to 30 degrees.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.   

The Board has considered other potentially applicable 
diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991).  Under 38 C.F.R. § 4.71a, DC 5256, ankylosis of 
the knee at a favorable angle in full extension, or in slight 
flexion between 0 degrees and 10 degrees, warrants a 30 
percent evaluation.  Under 38 C.F.R. § 4.71a, DC 5261, a 20 
percent evaluation is warranted where knee extension is 
limited to 15 degrees.  Under 38 C.F.R. § 4.71a, DC 5262, a 
malunion of the tibia and fibula of either lower extremity 
warrants a 20 percent evaluation if there is a marked knee or 
ankle disability.  Under DC 5257, a 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability.  

A rating in excess of 10 percent for either knee is not 
warranted under DC 5256 or DC 5262, as the clinical findings 
do not show that the veteran has ankylosis of the either 
knee, or a malunion of the tibia and fibula.  In this regard, 
as discussed above, the veteran's knees are both shown to 
have no less than extension to 0 degrees, and flexion to no 
less than 120 degrees.  Furthermore, an initial evaluation in 
excess of 10 percent for either knee under DC 5261 is not 
warranted, as there are no findings to show that either knee 
had extension limited to 15 degrees.  Accordingly, the 
criteria for a rating in excess of 10 percent for either knee 
under DC's 5256, 5261, and 5262 have not been met.  

With regard to DC 5257, the Board finds that the evidence is 
insufficient to show that either of the veteran's knees are 
productive of moderate recurrent subluxation or lateral 
instability.  The January 2004 VA examination report does not 
indicate that any knee instability was found, providing more 
evidence against this claim.  The November 2005 VA 
examination report notes that the knees were stable, and 
shows that all tested ligaments were normal.  The July 2007 
VA examination report similarly shows that all tested 
ligaments were normal.  Accordingly, the requirements for a 
rating in excess of 10 percent under DC 5257 have not been 
met.  The Board notes that since DC 5257 is not predicated on 
loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as 
interpreted in DeLuca v. Brown, 8 Vet. App. 202 (1995), do 
not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

With regard to DC's 5260 and 5261, a higher evaluation is not 
warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); 
VAGCOPPREC 9-98, 63 Fed. Reg. 56,704 (1998).  In this case, 
the medical evidence does not contain evidence of such 
symptoms as neurological impairment, incoordination, loss of 
strength, or any other findings that would support a higher 
rating on the basis of functional loss due to pain.  

In this regard, the January 2004 VA examination report shows 
that the veteran complained of pain, to include when using 
stairs.  There was no history of surgery, and no corrective 
devices were used.  She denied dislocation, subluxation, and 
complained that she could not run or squat.  The examiner 
stated that the veteran may have decreased range of motion 
with exacerbations, and other functional loss, but any 
estimate of the loss would be speculative and impossible to 
express in degrees of motion.  On examination, deep tendon 
reflexes were 2+.  X-rays were normal, bilaterally.  The 
diagnosis for each knee was degenerative joint disease (DJD).  
The November 2005 VA examination report shows that the 
veteran complained of pain, to include weakness with 
prolonged walking, and occasional stiffness, swelling, 
instability, and lack of endurance.  She indicated that she 
used braces bilaterally, but denied a history of dislocation 
or recurrent subluxation.  She stated that she was a student 
and that there was no effect on her daily activities.  On 
examination, there was no pain on motion and no change in 
motion upon repeated and resisted testing of the knees.  
There was no objective evidence of pain on motion, weakness, 
instability, abnormal movement, or guarding.  She had a 
normal gait without functional limitations.  The diagnosis 
was DJD of the knees.  The examiner indicated that it could 
not be determined whether there was any additional functional 
loss.  

In this regard, it is important for the veteran to understand 
that without taking into consideration pain, the current 
evaluations could not be justified based on the evidence of 
record. 

A December 2006 report from the Family Medicine Clinic (FMC) 
notes that the veteran complained of knee pain, and that she 
denied sensory or motor function loss, or difficulty walking.  
The report further notes that the knees were tender, with a 
normal gait.  Sensation and motor functions were intact.  The 
relevant clinical impression was knee pain, and the report 
indicates that she was given a knee brace.  

The July 2007 VA examination report shows that the veteran 
complained of intermittent pain with occasional stiffness of 
the right knee, and intermittent pain with weakness, 
stiffness, swelling, heat, redness, instability, and giving 
way, of the left knee.  She indicated that her symptoms were 
aggravated by prolonged walking, and standing and sitting in 
one position, to include driving.  She stated that she could 
ambulate, but that it was painful, that she was almost 
bedridden due to her left knee, and that she used a cane and 
knee braces occasionally.  The report indicates that there 
was no dislocation or recurrent subluxation, no inflammatory 
arthritis, that there was no effect on her occupation, and 
that she could attend to the activities of daily living.  
There was pain at the extremes of the ranges of motion.  Gait 
and station were normal.  The diagnosis was DJD of the knees, 
mild.  The report states that upon three repetitions of the 
range of motion, there was no change in pain, range of 
motion, or additional limitation.  

In summary, there is no medical evidence showing that the 
veteran has such symptoms as muscle atrophy, neurological 
impairment, or incoordination.  The July 2007 examiner 
characterized the veteran's DJD of the knees as "mild."  
The Board finds that, when the ranges of motion in the left 
knee, and the right knee, are considered together with the 
evidence of functional loss due to left knee and right knee 
pathology, the evidence does not support a conclusion that 
the loss of motion in the left knee, or the right knee, more 
nearly approximates the criteria for a 20 percent rating 
under either DC 5260 or DC 5261, even with consideration of 
38 C.F.R. §§ 4.40 and 4.45.    

Furthermore, in VAOPGCPREC 9-04, General Counsel determined 
that separate disability ratings could be assigned under 
Diagnostic Codes 5260 and 5261 for disability of the same 
joint.  Here, range of motion of either knee does not meet 
the criteria for a 0 percent rating under DC 5260 or 5261, 
i.e., flexion limited to 60 degrees or extension limited to 5 
degrees.  Additionally, to assign two, separate compensable 
ratings based on painful motion under two separate diagnostic 
codes (i.e., under Diagnostic Codes 5260 and 5261) would be 
in violation of the rule of pyramiding.  See 38 C.F.R. § 
4.14.  

As a final matter, the Board notes that as the veteran is not 
eligible for separate, additional ratings for instability of 
either the right knee, or the left knee.  In this regard, the 
findings as to instability have previously been discussed.  
Briefly stated, all of the veteran's knee ligaments have been 
found to be normal, bilaterally, and there are no findings of 
instability of either knee.  Therefore, a separate and 
additional rating for instability of either knee is not 
warranted.  

With regard to the claim for an increased evaluation for 
GERD, the veteran has been identified as also having a hiatal 
hernia, and that disability has not been specifically 
service-connected.  However, there is no specific diagnostic 
code for GERD and it is normally rated under DC 7346 for 
hiatal hernias.  See 38 C.F.R. § 4.114.  

The RO has indicated that it evaluated the veteran's GERD 
under Diagnostic Codes 7399-7346.  The use of DC 7399 
represents an unlisted disability that required rating by 
analogy to one of the disorders rated under 38 C.F.R. § 
4.114.  See 38 C.F.R. § 4.27 (2007) (hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen).  

Under 38 C.F.R. § 4.114, DC 7346, a 10 percent rating is 
warranted for hiatal hernia with two or more of the symptoms 
for the 30 percent evaluation of less severity.  A 30 percent 
rating is warranted for hiatal hernia with persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31         
(2007).  

The Board first notes that as the evidence shows that the 
veteran underwent a 16-pound weight gain, with no evidence of 
weight loss at any time, the criteria for the definition of 
weight loss are inapplicable.  See VA examination report; 
December 2006 Family Medicine Clinic report.  

Prior to November 25, 2005, the only relevant medical 
evidence consists of a January 2004 VA examination report.  
This report shows that the veteran had a history of 
complaints of increased gas, abdominal pain, and reflux in 
her throat after meals and upon lying down.  However, she 
stated that she was currently symptom-free after being put on 
Aciphex.  On examination, she weighed 181 pounds.  The 
abdomen was soft, nontender, and had no masses.  Normal 
abdominal bowel sounds were present.  The relevant diagnoses 
were GERD, and hiatal hernia.  

The Board finds that prior to November 25, 2005, the criteria 
for a compensable rating are not shown to have been met.  The 
medical evidence is insufficient to show that the veteran has 
two of the following symptoms: persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  In 
this regard, although there is evidence of hiatal hernia, as 
well as a history regurgitation, the veteran stated that she 
was currently symptom-free after being put on Aciphex.  

In addition, although a November 2005 VA joints examination 
report states that there was pain upon repetitive use in all 
tested joints (i.e., lumbar spine, knees, shoulders, and 
feet), a bone scan was noted to suggest DJD of both 
shoulders, and the veteran's diagnoses included left shoulder 
DJD with impingement syndrome.  The Board further notes that 
service connection is in effect for left shoulder impingement 
with DJD.  Therefore, the evidence is insufficient to show 
that the veteran has shoulder pain due to her GERD.  The 
Board finds that the 2005 VA examination provides evidence 
against this claim.      

In summary, the evidence is insufficient to show that the 
veteran has two of the following symptoms: persistently 
recurrent epigastric distress with dysphagia, pyrosis, 
regurgitation, accompanied by associated substernal or arm or 
shoulder pain, productive of considerable impairment of 
health, due to her GERD.  Accordingly, the criteria for a 
compensable evaluation under DC 7346 are not shown to have 
been met, and this aspect of the claim must be denied.  

As of November 25, 2005, the relevant medical evidence 
consists of two VA examination reports, and a report from a 
private health care provider, the Family Medicine Clinic 
(FMC).  

A VA examination report, dated in November 2005, indicates 
that the examination was performed on November 25, 2005.  
This report shows that the veteran complained of pyrosis with 
substernal pain four times per week.  She also complained of 
an episode of melena a week before, that had lasted two days 
and that had resolved.  She further complained of reflux four 
times per week, regurgitation of food and acid about two 
times a week, and occasional nausea with emesis three times 
per month.  She denied having dysphagia.  On examination, she 
was noted to be in good health, without anemia, and to have 
good nutrition, with weight change.  The diagnosis was GERD 
with hiatal hernia.    

A FMC report, dated in December 2006, notes that the veteran 
weighed 197 pounds, and that she denied having nausea, 
vomiting, diarrhea, or abdominal pain.  On examination, she 
had normal bowel sounds.  The clinical impressions noted 
weight gain.  

A VA examination report, dated in July 2007, shows that the 
veteran complained of epigastric heartburn without radiation 
about four nights weekly, and that she needed an antacid 
about once a week.  She further complained of regurgitation 
about twice a week, and nausea three to four times per month, 
but no vomiting.  The report states that no dysphagia, 
hematemesis, melena, obstruction, or spasm, was noted.  On 
examination, she was well-developed and well-nourished, in 
good general health, and had good nutrition without weight 
change.  There were no signs of anemia.  The diagnosis was 
GERD, characterized as mild.  

The Board finds that as of November 25, 2005, the criteria 
for an evaluation in excess of 10 percent are not shown to 
have been met.  The medical evidence is insufficient to show 
that the veteran has persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  

The Board finds that the medical record provides evidence, 
overall, against these and other claims cited above, 
outweighing the veteran's contentions. 

Although the Board has considered the veteran's complaints, 
the medical evidence does not show that she has such symptoms 
as dysphagia, hematemesis, melena, anemia, or weight loss, 
that are productive of a considerable impairment of health.  
With regard to weight loss, she appears to have gained 16 
pounds between January 2004 and December 2006.  Furthermore, 
the evidence does not show that she has any other GERD-
related symptoms that are productive of a considerable 
impairment of health.  Accordingly, the Board concludes that 
the criteria for a 30 percent rating for gastroesophageal 
reflux disease are not met under DC 7346, and that the claim 
must be denied.  

In reaching these decisions, the Board considered the 
benefit- of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

In April 2004, prior to the initial RO adjudication of the 
service connection claims for knee disabilities and GERD 
(service connection was granted in June 2004), the RO sent 
the veteran a notice letter (hereinafter "VCAA notification 
letter") that informed her of the type of information and 
evidence necessary to support her service connection claims.  
The RO's letter also informed the veteran of her and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA and contained a specific request for 
the veteran to provide additional evidence in support of her 
claims.  She was asked to identify all relevant evidence that 
she desired VA to attempt to obtain.  VA has made all 
reasonable efforts to assist the veteran in the development 
of her claims, has notified her of the information and 
evidence necessary to substantiate the claims, and has fully 
disclosed the government's duties to assist her.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

The Court, in Dingess, also stated the following:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id. at 491.

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in June 2004, disability ratings were assigned, 
and effective date were established.  Therefore the veteran's 
claims were substantiated as of June 2004.  Any error in 
failing to provide §5103(a) notice could not be prejudicial 
to the veteran because the purpose of §5103(a) notice is to 
provide notice of what is required for the veteran to 
substantiate her claims, and here, her claims have been 
substantiated.  See Id. (holding that the Board does not 
commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).  

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.

VA satisfied these duties by issuance of complying rating 
decision in June 2004, the July 2005 statement of the case, 
and the four supplemental statements of the case.  The 
veteran was afforded the opportunity for a hearing, but did 
not request one.  Further, the record also shows that the 
veteran has actual knowledge of the evidence necessary to 
substantiate the claims for higher initial ratings, based 
upon her arguments those presented by her representative.  
See e.g., veteran's letter, received in December 2006; 
statements of accredited representative in appealed case, 
dated in May and November of 2007.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's available service medical records, as well as VA 
and non-VA medical records.  The veteran has been afforded 
examinations.  The Board therefore concludes that decisions 
on the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

As final matter, the Board has considered the recent decision 
of Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 
30, 2008).  However, this case pertains to the requirements 
of 38 U.S.C.A. § 5103(a) for increased evaluation claims 
other than those based on initial evaluations.  Here, the 
claims all involve initial evaluations, and as previously 
noted, the Court in Dingess held that in such cases section 
5103(a) notice is not required, because the purpose that the 
notice was intended to serve has been fulfilled.  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).
ORDER

An initial evaluation in excess of 10 percent for left knee 
degenerative joint disease is denied.  

An initial evaluation in excess of 10 percent for right knee 
degenerative joint disease is denied.  

Prior to November 25, 2002, an initial compensable evaluation 
for gastroesophageal reflux disease is denied.  

As of November 25, 2002, an evaluation in excess of 10 
percent for gastroesophageal reflux disease is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


